       Case 2:18-cv-00712-DB-DBP Document 10 Filed 10/12/18 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

JAMES SEAVER and DEBORAH
SEAVER, as parents and heirs of G.S.,           ORDER GRANTING DEFENDANT THE
deceased,                                        TOR PROJECT, INC.’S MOTION FOR
                                                   EXTENSION OF TIME TO FILE
                                                    RESPONSE TO PLAINTIFFS’
            Plaintiffs,                         COMPLAINT UNDER LOCAL RULE OF
v.                                              FEDERAL CIVIL PROCEDURE DUCIVR
                                                             77-2(A)
The ESTATE of ALEXANDRE CAZES,
deceased, a citizen of Canada, formerly
doing business as ALPHABAY; THE TOR                Civil Case No: 2:18-cv-00712-DB-DBP
PROJECT, INC. aka THE ONION
ROUTER, a Massachusetts non-profit                         Honorable Dee Benson
corporation; CHINA POSTAL EXPRESS &                      Magistrate Judge Dustin Pead
LOGISTICS COMPANY aka CHINA POST
aka CHINA COURIER SERVICES
CORPORATION, a Chinese corporate or
governmental entity; and EMS
COOPERATIVE dba EXPRESS MAIL
SERVICE, a foreign entity,

       Defendants.

       The Court, by the authority granted to it under DUCivR 77-2, hereby GRANTS

Defendant The Tor Project, Inc. aka The Onion Router’s (“Defendant”) Motion for Extension of

Time to File Response to Plaintiffs’ Complaint. The basis for this Order is as follows:


       1.       Defendant was served a copy of the Complaint on September 19, 2018.


       2.       Defendant recently retained counsel.


       3.       Defendant’s response is due today, October 10, 2018.
        Case 2:18-cv-00712-DB-DBP Document 10 Filed 10/12/18 Page 2 of 3




        The Court, pursuant to the authority granted to it under DUCivR 77-2, hereby ORDERS

that Defendant’s response to Plaintiff’s Complaint is extended fourteen (14) days to October 24,

2018.


        DATED this12th day of October, 2018.


                                                    BY THE COURT:




                                                    DUSTIN B. PEAD
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
Case 2:18-cv-00712-DB-DBP Document 10 Filed 10/12/18 Page 3 of 3




                               3
